EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of Synergetics USA,Inc. of our report dated October12, 2010 related to the consolidated financial statements of Synergetics USA,Inc. as of July31, 2010 and 2009 and for each of the three years in the period ended July31, 2010, which appear in the Annual Report on Form10-K for the year ended July31, 2010. We also consent to the reference to our firm as it appears under the caption "Experts" of said registration statement. /s/ UHYLLP St. Louis, Missouri August5, 2011
